Exhibit 10.2
 
YI XIN INTERNATIONAL COPPER, INC.
 
SUBSCRIPTION AGREEMENT
 
The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of Units (the “Units”) of Yi Xin International
Copper, Inc., a Delaware corporation (the “Company”), at a purchase price of
$25,000 per Unit (the “Per Unit Purchase Price”) on the terms described herein.
 
Each Unit consists of a nonregistered $25,000 principal amount 10% convertible
promissory note maturing one year from the date of issuance or upon the
consummation of the Company’s initial public offering, if sooner (each a “Note”
and collectively the “Notes”) and a nonregistered warrant to purchase 16,026
shares of the Company’s common stock, par value $0.001 per share (each a
“Warrant”, collectively the “Warrants”, and collectively with the Notes, the
“Securities”).
 
The Notes are convertible, in part or in full, at a conversion price of $0.78
per share (the “Conversion Price”) into shares of common stock of the Company
(the “Conversion Shares”). Based on the Conversion Price, 32,051 Conversion
Shares are issuable upon the conversion of the principal amount of each $25,000
Note. The Conversion Price is subject to adjustment as set forth in the Notes. A
copy of a form of the Note is attached to the Company's Confidential Private
Offering Memorandum, dated October 30, 2009 (as amended or supplemented, and
together with all documents attached thereto, the “Offering Memorandum”) as
Exhibit B; Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Offering Memorandum.
 
The Warrants are exercisable, in part or in full, at an exercise price of $0.78
per share (the “Exercise Price”), into shares of common stock of the Company
(the “Warrant Shares”).  16,026 Warrant Shares are issuable for each Warrant
issued as part a Unit.  The Exercise Price is subject to adjustment as set forth
in the Warrants. A copy of a form of the Warrant is attached to the Offering
Memorandum as Exhibit C.
 
Subject to the terms and conditions set forth in the Notes and the Warrants, the
Company has agreed to provide the holders thereof with “piggyback-registration
rights” with respect to the Warrant Shares and the Conversion Shares, all as
provided in the registration rights agreement a form of which is attached to the
Offering Memorandum as Exhibit D (the “Registration Rights Agreement”).
 
In connection with this subscription, Subscriber and the Company agree as
follows:
 
1.             Purchase and Sale of the Units; Escrow and Closing.
 
(a)           The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, at, and subject to the
occurrence of, a Closing, Units for the aggregate Purchase Price (herein
defined) set forth on the signature page hereto.
 
- 1 -

--------------------------------------------------------------------------------


 
(b)           Subscriber has hereby (i) delivered to the Company, c/o AFH
Holding and Advisory, LLC, 9595 Wilshire Boulevard, Suite 900, Beverly Hills, CA
90212, completed and signed copies of this Subscription Agreement, the
Confidential Purchaser Questionnaire attached hereto (the “Confidential
Purchaser Questionnaire”), the Registration Rights Agreement and Schedule III to
the Escrow Deposit Agreement identifying an authorized signatory for Subscriber;
and (ii) delivered, and paid concurrently herewith, the aggregate purchase price
(the “Purchase Price”) set forth on the signature page hereof which amount (A)
is equal to the Per Unit Purchase Price multiplied by such number of Units
subscribed for hereunder, and (B) has been paid in U.S. Dollars by check,
subject to collection, to the order of ______________ or by wire transfer
to ______________ for credit to ______________, as Escrow Agent for Yi Xin
International Copper, Inc. (wiring instructions, including account number, on
signature page), in each case, with the name, address and social security number
or taxpayer identification number of Subscriber.
 
(c)           Subscriber understands that the Company has the unconditional
right to accept or reject this subscription, in whole or in part, for any reason
or without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber's funds).  This Subscription
Agreement is not binding upon the Company until accepted in writing by an
authorized member of the Company.  In the event that the subscription is
rejected, then Subscriber's subscription funds (to the extent of such rejection)
will be returned promptly in full without interest thereon or deduction
therefrom.
 
(d)           Upon the Company accepting any subscription, the Company shall
deliver to Subscriber a fully executed Subscription Agreement, and upon a
Closing within which Subscriber's Purchase Price (or a portion thereof) is
released from the Escrow Account, a fully executed Note, Warrant and
Registration Rights Agreement, with respect to that portion of the Purchase
Price released from the Escrow Account.  Subscriber understands and acknowledges
that this subscription is part of a private placement by the Company of up to
200 Units, for an aggregate Purchase Price of up to $5,000,000 (the "Maximum
Amount").  Subscriber understands that payments with respect to accepted
subscription will be held in an escrow account (the "Escrow Account")
established by the Company with Signature Bank as escrow agent (the “Escrow
Agent”), and will be released to the Company as and when and one or more
Closings occur, but only upon the joint written instructions of the Company and
Subscriber as provided in the Escrow Deposit Agreement between the Company and
Escrow Agent. 
 
(e)           The Company may hold an initial closing (the “Initial Closing”) at
any time after the receipt of accepted subscriptions for at least 10 Units prior
to the Termination Date (as herein defined).  After the Initial Closing,
subsequent closings with respect to additional Units may take place at any time
prior to the Termination Date and with respect to all or any part of the amounts
then held in escrow, all as determined by the Company (each such closing,
together with the Initial Closing, being referred to as a “Closing”).  Upon each
Closing, subject to the receipt of written instructions from the Company and
Subscriber, the Escrow Agent will release the subscription amounts subject to
such Closing from the Escrow Account and deliver such amounts to the
Company.  For purposes of this Subscription Agreement the term “Termination
Date” shall mean February 16, 2010 or such earlier date on which 200 Units shall
have been sold.
 
- 2 -

--------------------------------------------------------------------------------


 
(f)           Subscriber understand that the Company may terminate the offering
or any part thereof for any reason or for no reason at any time on or prior to
the Termination Date.  In the event that the offering is terminated (whether at
the Termination Date or before), the Company and Subscriber shall provide joint
written instructions to the Escrow Agent to release from the Escrow Account all
proceeds then held in the Escrow Account, if any, pursuant to accepted
subscriptions and to promptly refund such funds to Subscriber without interest,
after a deduction of a pro rata portion of costs and expenses incurred by
selling agents of up to $15,000 in the aggregate and an 8% sales commission if a
selling agent assisted in the sale of Securities to Subscriber, to be paid to
the selling agent.
 
(g)           Promptly upon request by the Company, Subscriber shall execute and
deliver to the Company (or directly to Escrow Agent if so requested by the
Company) written instructions (i) to disburse from the Escrow Account all or a
portion of Subscriber’s subscription funds in connection with a Closing,
provided that, if applicable, all conditions to the use of such funds in
connection with a Closing as set forth in Section 1(h) have been satisfied or
waived by Subsriber and/or (ii) to disburse from the Escrow Account all or a
portion of Subscriber’s subscription funds in connection a termination of the
offering, provided that such written instructions in connection with a
termination of the offering provide for disbursement of such subscription funds
in a manner consistent with the provisions of Section 1(f) of this Subscription
Agreement.  The conditions set forth in Section 1(h) are applicable only to
disbursements from escrow that will be used in connection with the transactions
described in Section 1(h) and not all disbursements from escrow in connection
with a Closing are contingent upon the satisfaction of such conditions.
 
(h)           As described in the Private Offering Memorandum, approximately 80%
of the aggregate amount anticipated to be sold in the Offering is intended to be
used for payments to Newry Invest & Trade, Inc. (“Newry”) in connection with the
purchase of Company stock from Newry and for payments to Mr. Fucan Dong in
connection with his termination.  Closings the proceeds of which will be used to
consummate the transactions with Newry or Mr. Dong are contingent upon
satisfaction or waiver of the following conditions: (i) the audit of the
Company’s fiscal 2009 financial statements being completed, (ii) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2009 being filed with
the United States Securities and Exchange Commission, (iii) the Company
otherwise being current with its filing obligations under applicable United
States securities laws; and (iv) a Form 211 having been filed with the Financial
Industry Regulatory Authority by a registered broker/dealer to allow the
initiation or resumption of quotations of the trading price of the Company’s
common stock (the “Conditions”).  Any or all of the Conditions may be waived by
Subscriber and the Company.
 
2.            Representations and Warranties of Subscriber.  Subscriber
represents and warrants to the Company as follows:
 
(a)           Subscriber is an “accredited investor” as defined by Rule 501 of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Act”), and Subscriber is capable of evaluating the merits and
risks of Subscriber's investment in the Company and has the ability and capacity
to protect Subscriber's own interests.
 
- 3 -

--------------------------------------------------------------------------------


 
(b)           Subscriber understands that the Securities, the Conversion Shares
and the Warrant Shares, will not be registered under the Act on the grounds that
the issuance thereof is exempt from the registration requirements of the Act by
Section 4(2) of the Act and/or Regulation D promulgated thereunder as a
transaction by an issuer not involving any public offering and that, in the view
of the United States Securities and Exchange Commission (the “SEC”), the
statutory basis for the exception claimed would not be present if the
representations and warranties of Subscriber contained in this Subscription
Agreement or the Confidential Purchaser Questionnaire are untrue or,
notwithstanding Subscriber's representations and warranties, Subscriber
currently has in mind acquiring the Securities for resale or distribution upon
the occurrence or non-occurrence of some predetermined event.
 
(c)           Subscriber is purchasing the Securities subscribed for hereby,
and, upon conversion of the Notes and/or exercise of the Warrants, will purchase
the Conversion Shares and/or the Warrant Shares for investment purposes for its
own account and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstances, except selling,
transferring, or disposing the Securities, the Conversion Shares and/or the
Warrant Shares in full compliance with all applicable provisions of the Act, the
rules and regulations promulgated by the SEC thereunder, and applicable state
securities laws; Subscriber understands that an investment in the Securities is
not a liquid investment and that, although the Company is an SEC reporting
company, there is no trading market for its securities.
 
(d)           Subscriber acknowledges that the Securities, the Conversion Shares
and the Warrant Shares must be held indefinitely unless subsequently registered
under the Act or unless an exemption from such registration is available.
Subscriber is aware of the provisions of Rule 144 promulgated under the Act,
which permits limited resale of securities purchased in a private placement
subject to certain limitations and to the satisfaction of certain conditions.
Subscriber acknowledges that the Company is a former “shell company” as defined
by applicable SEC rules and that, as a result, there are additional limitations
on the use of Rule 144.
 
(e)           Subscriber acknowledges that Subscriber has had the opportunity to
ask questions of, and receive answers from, the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by
Subscriber. In connection therewith, Subscriber acknowledges that Subscriber has
had the opportunity to discuss the business, management and financial affairs
with the management or any authorized person acting on the Company’s behalf, as
the case may be. Subscriber has received and reviewed the Offering Memorandum,
and all the information, both written and oral, that Subscriber desires. Without
limiting the generality of the foregoing, Subscriber has been furnished with or
has had the opportunity to acquire, and to review all information, both written
and oral, that Subscriber desires with respect to the business, management,
financial affairs and prospects of the Company. In determining whether to make
this investment, Subscriber has relied solely on Subscriber's own knowledge and
understanding of the Company and its business based upon Subscriber's own due
diligence investigations and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations which were not contained in the
Offering Memorandum and Subscriber has not relied on any other representations
or information.
 
- 4 -

--------------------------------------------------------------------------------


 
(f)           Subscriber has all requisite legal and other power, authority and
capacity to execute and deliver this Subscription Agreement and to carry out and
perform Subscriber's obligations under the terms of this Subscription Agreement.
This Subscription Agreement constitutes a valid and legally binding obligation
of Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and other general principals of equity, whether such enforcement is considered
in a proceeding in equity or law.
 
(g)          Subscriber has carefully considered and has discussed with
Subscriber's legal, tax, accounting and financial advisors, to the extent
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for Subscriber's
particular federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for Subscriber.
Subscriber has relied solely on such advisors and not on any statements or
representations of the Company or any of its agents. Subscriber understands that
Subscriber (and not the Company) shall be responsible for Subscriber's own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Subscription Agreement.
 
(h)          This Subscription Agreement and the Confidential Purchaser
Questionnaire accompanying this Subscription Agreement do not contain any untrue
statement of a material fact or omit any material fact concerning Subscriber.
Subscriber has a net worth and annual gross income as stated in the Confidential
Purchaser Questionnaire, and all of the answers and statements in the
Confidential Purchaser Questionnaire are true and correct.
 
(i)            There are no actions, suits, proceedings or investigations
pending against Subscriber or Subscriber's assets before any court or
governmental agency (nor, to Subscriber's knowledge, is there any threat
thereof) which would impair in any way Subscriber's ability to enter into and
fully perform Subscriber's commitments and obligations under this Subscription
Agreement or the transactions contemplated hereby.
 
(j)            Neither the execution, delivery and performance of and compliance
with this Subscription Agreement nor the conversion of the Notes and/or the
exercise of the Warrants, will result in any material violation of, or conflict
with, or constitute a material default under, any of Subscriber's articles of
incorporation, bylaws, or any other charter or governing documents, if
applicable, or any agreement to which Subscriber is a party or by which
Subscriber is bound, nor result in the creation of any mortgage, pledge, lien,
encumbrance or charge against any of the assets or properties of Subscriber, the
Securities, the Conversion Shares or the Warrant Shares.
 
(k)           Subscriber hereby acknowledges and represents that (i) Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, including investment in securities, (ii) an investment in the
Securities is speculative and involves a high degree of risk and that Subscriber
can bear the economic risk of the purchase of the Securities, including a total
loss of Subscriber's investment, (iii) Subscriber has adequate means of
providing for current needs and personal contingencies and has no need for
liquidity in an investment in the Securities, (iv) Subscriber's overall
financial commitment to investments that are not readily marketable is not
disproportionate to Subscriber's net worth, and Subscriber's investment in the
Securities will not cause an overall commitment to become excessive, and (v)
Subscriber has no reason to anticipate any change in Subscriber's personal
circumstances, financial or otherwise, which may cause Subscriber to attempt to
resell or transfer the Securities.
 
- 5 -

--------------------------------------------------------------------------------


 
(l)            Subscriber acknowledges that he/she/it has carefully reviewed and
considered the risk factors discussed in the “Risk Factors” section of the
Offering Memorandum prior to making an investment decision.
 
(m)          Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.
 
(n)           Subscriber is aware that the  Securities, the Conversion Shares,
and the Warrant Shares are and will be, when issued, “restricted securities” as
that term is defined in Rule 144 promulgated under the Act.
 
(o)           Subscriber understands that the Securities, any and all
certificates representing the Conversion Shares and the Warrant Shares (when
issued), and any and all securities issued in replacement thereof or in exchange
therefore shall bear the following legend or one substantially similar thereto,
which Subscriber has read and understands:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”
 
In addition, the Securities and/or the certificates representing Conversion
Shares and the Warrant Shares (when issued), and any and all securities issued
in replacement thereof or in exchange therefore, shall bear such legend as may
be required by the securities laws of the jurisdiction in which Subscriber
resides.
 
(p)           Because of the restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records or other securities transfer records,
and Subscriber has been informed of the Company's intention to do so. Subscriber
agrees that sales, transfers, or any other dispositions of the Securities, the
Conversion Shares or the Warrant Shares by Subscriber, if any, will be in
compliance with the Act and all applicable rules and regulations promulgated
thereunder.
 
(q)           Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Securities, the Conversion Shares
and the Warrant Shares and of making an informed investment decision. Subscriber
has read the Offering Memorandum (including the business and risk factors
sections and financial statements provided herein) or Subscriber has employed
the services of an attorney and/or accountant to read all of the documents
furnished or made available by the Company both to Subscriber and to all other
prospective investors in the Securities to evaluate the merits and risks of such
an investment on Subscriber’s behalf and understands and has evaluated the risks
and the terms of the offering made hereby.
 
- 6 -

--------------------------------------------------------------------------------


 
(r)           Subscriber represents that: (i) Subscriber is able to bear the
economic risks of an investment in the Securities, the Conversion Shares and the
Warrant Shares and to afford the complete loss of Subscriber’s investment, and
(ii) (A) Subscriber could be reasonably assumed to have the capacity to protect
his/her/its own interests in connection with this subscription; or (B)
Subscriber has a pre-existing personal or business relationship with the Company
or any affiliate thereof of such duration and nature as would enable a
reasonably prudent purchaser to be aware of the character, business acumen and
general business and financial circumstances of the Company or such affiliates
and is otherwise personally qualified to evaluate and assess the risks, nature
and other aspects of this subscription.
 
(s)           Subscriber represents that the address set forth on the signature
page hereof is Subscriber's principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business).
 
(t)           Subscriber represents, warrants and agrees that Subscriber is
purchasing the Securities, and, upon conversion and/or exercise thereof, will
purchase the Conversion Shares and/or the Warrant Shares, for Subscriber's own
account and not, in whole or in part, for the account of any other person;
Subscriber is purchasing the Securities and, upon conversion and/or exercise
thereof, will purchase the Conversion Shares and the Warrant Shares, for
investment and not with a view to resale or distribution; and that Subscriber
has not formed any entity for the purpose of purchasing the Securities.
 
(u)           Subscriber understands that the Company has the unconditional
right to accept or reject this subscription, in whole or in part, for any reason
or without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber's funds). This Subscription
Agreement is not binding upon the Company until accepted in writing by an
authorized member of the Company. In the event that the subscription is
rejected, then Subscriber's subscription funds (to the extent of such rejection)
will be returned promptly in full without interest thereon or deduction
therefrom.
 
(v)           Subscriber understands that all, or substantially all, of the net
proceeds received by the Company are intended to be used in connection with the
redemption of shares of Company common stock held by certain Company
shareholders, which include 25% of shares owned by Newry Invest & Trade, Inc.
("Newry"), the Company's controlling shareholder, and in connection with
payments related to the termination of the employment of Fucan Dong ("Dong"),
the Company's Chairman and a member of the Company's Board of Directors.
Subscriber understands that use of the amounts payable to Newry and Dong, which
represent approximately 80% of the subscription funds, are contingent upon the
satisfaction of various conditions relating to, among other things, completion
of an audit on the Company’s 2009 annual financial statements, the Company
becoming current with its SEC reporting obligations and the filing of a Form 211
with the Financial Industry Regulatory Authority by a registered broker/dealer
with respect to the Company's common stock. Subscriber understand the Closing
may be dependant on the Company’s ability to cause such conditions to be
satisfied or waiving those conditions.  While the Company intends to make
commercially reasonable efforts to cause satisfaction of those conditions before
the Termination Date, the Company cannot assure Subscriber that such conditions
will be satisfied. While any of these conditions may be waived by the Company,
the Company may decide to terminate the offering if such conditions are not
satisfied, in which case proceeds from accepted subscriptions then held in the
Escrow Account will promptly refunded to Subscriber without  interest and after
a deduction of an 8% sales commission which will be paid to the selling agents
that assisted in the sale of the Securities. Nothing contained herein shall be
deemed to limit the Company's right to terminate the offering, in whole or in
part, for any reason or for no reason.
 
- 7 -

--------------------------------------------------------------------------------


 
(w)          Subscriber has not been furnished with any oral representation or
oral information in connection with the offering of the Securities that is not
contained in the Offering Memorandum or this Subscription Agreement.
 
(x)           Subscriber represents that Subscriber is not subscribing for
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement by the Company.
 
(y)           Subscriber has carefully read this Subscription Agreement and the
Offering Memorandum, and Subscriber has accurately completed the Confidential
Purchaser Questionnaire which accompanies this Subscription Agreement.
 
(z)           No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities Subscriber is not relying upon any
representations other than those contained in the Offering Memorandum or in this
Subscription Agreement.
 
(aa)         To the best of Subscriber's knowledge, other than those parties
which the Company has agreed to pay a commission (as more fully described in the
Offering Memorandum), no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Subscription Agreement.
 
(bb)        Subscriber has: (i) not distributed or reproduced the Offering
Memorandum, in whole or in part, at any time, without the prior written consent
of the Company, (ii) kept confidential the existence of the Offering Memorandum
and the information contained therein or otherwise made available in connection
with any further investigation of the Company, and (iii) refrained and shall
refrain from trading in any publicly-traded securities of the Company or any
other relevant company for so long as Subscriber has been or will be in
possession of the material nonpublic information contained in the Offering
Memorandum.
 
(cc)         If Subscriber is a corporation, partnership, limited liability
company, trust or other entity, the person executing this Subscription Agreement
hereby represents and warrants that the above representations and warranties
shall be deemed to have been made on behalf of such entity and such person has
made such representations and warranties after due inquiry to determine the
truthfulness of such representations and warranties.
 
- 8 -

--------------------------------------------------------------------------------


 
(dd)        If Subscriber is a corporation, partnership, limited liability
company, trust or other entity: (i) it is duly organized, validly existing and
in good standing in its jurisdiction of incorporation or organization and has
all requisite power and authority to execute and deliver this Subscription
Agreement and purchase the Securities, as provided herein, and the Conversion
Shares and the Warrant Shares; (ii) neither the purchase of the Securities, nor
the conversion of the Notes or the exercise of the Warrants will result in any
violation of, or conflict with, any term or provision of the charter, bylaws or
other organizational documents of Subscriber or any other instrument or
agreement to which Subscriber is a party or is subject; (iii) the execution and
delivery of this Subscription Agreement and Subscriber's purchase of the
Securities has been duly authorized by all necessary action on behalf of
Subscriber and constitute a legal, valid and binding agreement of Subscriber.
 
(ee)         Subscriber represents that it shall have no lien, claim or security
interest in the amounts held by the Escrow Agent or any part thereof.
 
(ff)          Subscriber represents that the subscription information provided
at the time of each payment shall at the time of the submission and at the time
of disbursement of the amounts held by the Escrow Agent, be deemed a
representation and warranty that such deposit represents a bona fide payment by
Subscriber for the amount of Securities set forth in said Subscription
Information.
 
(gg)        Neither Subscriber nor any affiliate of Subscriber is an affiliate
of the Company.
 
3.            Representations and Warranties of the Company. The Company
represents and warrants to Subscriber as follows:
 
(a)           The Company is duly organized and validly exists as a corporation
in good standing under the laws of the State of Delaware.
 
(b)           The Company has all corporate power and authority to enter into,
deliver and perform this Subscription Agreement.
 
(c)           All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription Agreement.
This Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles, whether such
enforcement is considered in a proceeding in equity or in law.
 
- 9 -

--------------------------------------------------------------------------------


 
4.            Indemnification. Subscriber agrees to indemnify and hold harmless
the Company and its officers, directors, employees, members, agents,
representatives and affiliates, and any person acting for or on behalf of the
Company, from and against any and all damage, loss, liability, cost and expense
(including reasonable attorneys' fees and disbursements) which any of them may
incur by reason of the failure by Subscriber to fulfill any of the terms and
conditions of this Subscription Agreement, or by reason of any breach of the
representations and warranties made by Subscriber herein, or in any other
document provided by Subscriber to the Company in connection with the subject
matter hereof. All representations, warranties and covenants of each of
Subscriber and the Company contained herein shall survive the acceptance of this
subscription and the Closings.
 
5.            Miscellaneous.
 
(a)           Subscriber agrees not to transfer or assign this Subscription
Agreement or any of Subscriber's interest herein and further agrees that the
transfer or assignment of the Securities, the Conversion Shares and/or the
Warrant Shares shall be made only in accordance with all applicable laws.
 
(b)           Subscriber agrees that Subscriber cannot cancel, terminate, or
revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber's heirs,
executors, administrators, successors, and permitted assigns.  Except as
otherwise provided herein, this Agreement shall not be changed, modified or
amended except by a writing signed by the both the Company and Subscriber.
 
(c)           Subscriber has read and has accurately completed this entire
Subscription Agreement and Confidential Purchaser Questionnaire.
 
(d)           This Subscription Agreement and the Confidential Purchaser
Questionnaire, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may be amended or waived only by a
written instrument executed by all parties.
 
(e)           Subscriber acknowledges that it has been advised to consult with
Subscriber's own attorney or accountant regarding this subscription and
Subscriber has done so to the extent that Subscriber deems appropriate.
Subscriber understands and agrees that Subscriber has not been represented in
this transaction by counsel to the Company.
 
(f)           Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid) or (c) by a recognized
overnight delivery service (with charges prepaid).
 
If to the Company, at:
 
Yi Xin International Copper, Inc.
c/o AFH Holding and Advisory, LLC
9595 Wilshire Boulevard, Suite 900
Beverly Hills, CA 90212
Fax: ______________
 
- 10 -

--------------------------------------------------------------------------------


 
If to Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing.
 
(g)           Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof. No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.
 
(h)           This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of New York,
as such laws are applied by the New York courts except with respect to the
conflicts of law provisions thereof, and shall be binding upon Subscriber,
Subscriber's heirs, estate, legal representatives, successors and permitted
assigns and shall inure to the benefit of the Company, its successors and
assigns.
 
(i)           Any legal suit, action or proceeding arising out of or relating to
this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York. The parties
hereto hereby: (i) waive any objection which they may now have or hereafter have
to the venue of any such suit, action or proceeding, and (ii) irrevocably
consent to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and agree
that service of process upon a party mailed by certified mail to such party's
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.
 
(j)           If any provision of this Subscription Agreement is held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed modified to conform to such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provisions hereof.
 
(k)           The parties understand and agree that money damages would not be a
sufficient remedy for any breach of the Subscription Agreement by the Company or
Subscriber and that the party against which such breach is committed shall be
entitled to equitable relief, including injunction and specific performance, as
a remedy for any such breach, without the necessity of establishing irreparable
harm or posting a bond therefore. Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the Subscription Agreement
but shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.
 
(l)           All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.
 
- 11 -

--------------------------------------------------------------------------------


 
(m)          This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
[Signature Pages Follow]

 
- 12 -

--------------------------------------------------------------------------------

 
 
Signature Page for Individuals:
 
IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.
 
$
   
   
   
Aggregate Purchase Price
   
Number of Units
       
   
   
   
Print or Type Name
   
Print or Type Name (Joint-owner)
       
   
   
   
Signature
   
Signature (Joint-owner)
       
   
   
   
Date
   
Date (Joint-owner)
       
   
   
   
Social Security Number
   
Social Security Number (Joint-owner)
       
   
   
   
   
   
   
Address
   
Address (Joint-owner)
       
   
   
   
Email Address
   
Email Address (Joint-owner)



Wiring Instructions:
       
Bank Name:
 
 
ABA/Routing #: 
   
Swift Code:
 
 
Acct #:
 
 
Acct. Name:
 


 
S-1

--------------------------------------------------------------------------------

 

Partnerships, Corporations and Other Entities:
 
IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.
 
$
   
 
   
Aggregate Purchase Price
 
Number of Units
     
   
   
Print or Type Name of Entity
   



   
Address



   
 
   
Taxpayer I.D. No. (if applicable)
 
Date
     
By:
   
       
Print or Type Name and Indicate Title
Signature: Name:
 
or Position with Entity
Title:
 
   
   
   
 
   
Signature (other authorized signatory)
 
Print or Type Name and Indicate Title
   
or Position with Entity



Wiring Instructions:
       
Bank Name:
 
 
ABA/Routing #:
 
 
Swift Code:
 
 
Acct #:
 
 
Acct. Name:
 

 
 
S-2

--------------------------------------------------------------------------------

 

[Company Execution Page for Subscription Agreement]
 
IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.
 

 
YI XIN INTERNATIONAL COPPER, INC.
     
By:
   
   
Name:
   
Title:
   
Date:
 
   
 

 
 
S-3

--------------------------------------------------------------------------------

 